DETAILED ACTION
1.	This action is in response to the claims filed 12/13/2021. Claims 1-24 are pending and have been examined.

				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The language of Claims 1-20 is Interpreted in the following manner:  
In claim 1 the phrase “creativity attribute” is interpreted in light of the specification to be any data attribute or feature space determined, defined or modeled by a generalized AI model. See Specification ¶0051. Examiner recommends using more specific language if this interpretation is to be avoided.
In claim 1 the phrase “creativity control function” is interpreted in light of the specification as the mathematical function embodied by an AI model that receives input features x and generates output features y through a general function y =f(x). Wherein function parameters can be controlled to modify the output of the function. See specification ¶0052. Examiner 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims further broaden the Markush group presented in the independent claims. The phrase “the group consisting of” in the independent claim requires that a creativity attribute includes at least one element of the group presented. The dependent claim expands the group to a large set thus broadening the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. US Document ID US 10382799 B1. Further in view of Carter et al. “Using Artificial Intelligence to Augment Human Intelligence” hereinafter Carter.

Claim 1
Walters teaches, A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (Abstract “a system may include a memory unit and a processor configured to execute the instructions to perform operations.” The processor includes processing components, mapped below) a generator component that employs the machine learning model to generate a creative data sample based on the respective creativity control functions. (Col 35 line 29-31 “At step 1616, the image sequence generator model trained on the difference images generates a sequence of synthetic difference images based on the seed difference image” the generator model generates a synthetic difference image corresponding to a creative data sample because it is a novel data sample generated by the model. As seen in the flow chart of Fig. 16 the generator model generates its output based on the output of the creative control function which defines the autoencoder model.)
Walters does not explicitly teach, a learner component that trains, using training data, a machine learning model for generating creative data samples to learn mappings of data features from a feature space to creativity attributes selected from a group consisting of a novelty attribute, a surprise attribute, a value attribute, a risk attribute, and a reward attribute and define respective creativity control functions for the creative attributes, wherein the respective creativity control functions determine an amount of influence the creative attributes have on the machine learning model in generating the creative data samples; and
However Carter, when addressing using a generative machine learning model with tunable creativity paramters teaches, a learner component that trains, using training data, a machine learning model for generating creative data samples to: (pg 6 ¶02-¶03 “The generative model we use is learnt from a training set of more than 50 thousand fonts scraped from the open web. During training, the weights and biases in the network are adjusted so that the network can output a close approximation to any desired font from the training set… In fact, the model doesn’t just reproduce the training fonts. It can also generalize, producing fonts not seen in training.” the method proposed performs the function of the learner component by training a generative model to generate previously unknown fonts corresponding to creative data samples.) learn mappings of data features from a feature space to creativity attributes selected from a group consisting of a novelty attribute, a surprise attribute, a value attribute, a risk attribute, and a reward attribute and (Figure 1 and 2  pg 3 ¶01“users could build their own tool merely by choosing examples of existing fonts. For instance, suppose you wanted to vary the degree of serifing on a font…. As you do this, a machine learning model running in your browser will automatically infer from these examples how to interpolate your starting font… In fact, we used this same technique to build the earlier bolding italicization, and condensing tool.” The tool in the browser is built to learn to map input data using multiple handmade attributes, as shown in Figure 1 these novel attributes are “bold”, “Italic”, and “Condensed”. Although these are generic attributes of fonts, they are also novel, because they represent handmade attributes as described.) define respective creativity control functions for the creative attributes, wherein the respective creativity control functions determine an amount of influence the creative attributes have on the machine learning model in generating the creative data samples; and (Figure 1 as shown in figure 1 captured below, the degree to which these attributes influence the generated data samples is controlled by the sliders 
    PNG
    media_image1.png
    353
    878
    media_image1.png
    Greyscale
)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a generative model with tunable creativity attribute parameters as taught by Carter to the disclosed invention of Walters.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system which “provide[s] a kind of cartography of generative models, ways for humans to explore and make meaning using those models.” Which allows conditional control over attributes in a myriad of contexts “the ideas shown in the font tool can be extended to other domains. Using the same interface, we can use a generative model to manipulate images of human faces using qualities such as expression, gender, or hair color. Or to manipulate sentences using length, sarcasm, or tone. Or to manipulate molecules using chemical properties” (pg 10 and 11 Carter)

Claim 4
	Walters/Carter teaches claim 1
	Further Walters teaches, wherein the mappings are based on at least one of feedback data, single dimension data, multiple dimension data, single resolution data, or multiple resolution data, ( Col 34 line 17-19 “At step 1610, an autoencoder model [learner] is trained to generate difference images from normalized image frames” the creative control function is the mapping from the autoencoder input to output. It learns from image data which is a type of multi dimensional data.) thereby facilitating at least one of an increase of a creativity metric corresponding to the creative data sample or reduced computation cost of the processor (Col 9 line 24-34 “The training criterion can be, for example, a performance criterion (e.g., a Mean Absolute Error, Root Mean Squared Error, percent good classification, and the like), a convergence criterion (e.g., a minimum required improvement of a performance criterion over iterations or over time, a minimum required change in model parameters over iterations or over time), elapsed time or number of iterations, or the like. In some embodiments, the performance criterion can be a threshold value for a similarity metric or prediction accuracy metric as described herein.” Here training criteria is equivalent to the increasing value of a creativity metric.)

Claim 5
	Walters/Carter teaches claim 1
	Further Walters teaches, wherein the computer executable components further comprise: an expert component that assesses authenticity of the creative data sample based on historical data.( Col 30 line 34-45 “In step 1407, dataset generator 1307 (or another component of system 1300) can be configured to validate the synthetic data stream… can be configured to use a JSON validator (e.g., JSON SCHEMA VALIDATOR, JSONLINT, or the like) and a schema for the reference data stream to validate the synthetic data stream” the validator validates or assesses the authenticity of the synthetic data stream, in this case the schema for the reference data is the historical data.)

Claim 6 
	Walters/Carter teaches claim 1
Further Walters teaches, wherein the computer executable components further comprise: a tuner component that adjusts a respective weight value of the creativity control function based on expert feedback data ( Col 15 line 50-65 “The recurrent neural network can be configured to predict whether a character of a training sequence is part of a sensitive data portion. This prediction can be checked against the label sequence to generate an update to the weights and offsets of the recurrent neural network. This update can then be propagated through the recurrent neural network, according to methods described in “Training Recurrent Neural Networks,” 2013, by Ilya Sutskever, which is incorporated herein by reference in its entirety.” Expert feedback data correspond to the weight values that are updated according to results of training, the updating step corresponds to the tuner component.)

Claim 7
	Walters/Carter teaches claim 1
	Further Walters teaches, wherein the computer executable components further comprise: a rank component that ranks the creative data sample based on a creativity metric ( Col 18 line 49-67 “System 100 can be configured to generate the similarity metric value according to a similarity metric…. the similarity metric value can include at least one of a statistical correlation score … a data similarity score … or data quality score … System 100 can be configured to calculate these scores using the synthetic dataset and a reference dataset.” The system uses the similarity metric to compare a synthetic/generated dataset to a reference dataset, corresponding to a creativity metric because the quality and similarity are both measures of the novelty of the sample.)

Claim 8
	Walters/Carter teaches claim 1
	Further Walters teaches, wherein the computer executable components further comprise: a predictor component that predict a creativity attribute of the creative attributes (Col 12 line 25-37 “dataset generator 103 can be configured to determine classes of the sensitive portions of the actual data. As a non-limiting example, when the actual data is account transaction data, classes could include account numbers and merchant names… dataset generator 103 can be configured with a recurrent neural network for distinguishing different classes of sensitive information” the predictor or classifier predicts a classification corresponding to a creativity attribute.) based on the creative data sample; ( Col 14 line 53-68 “By using known data sequences and content sequences unlikely to contain sensitive data, process 600 can be used to automatically generate a corpus of labeled training data” In addition to prediction the process includes generating its own corpus of labeled training data, creative data sample, used to train the model.)  and a judge component that determines whether the creativity attribute was predicted by the predictor component or an entity. ( Col 5 line 31-34 “ For example, dataset generator 103 can be configured to generate synthetic data by identifying and replacing sensitive information in data received from database 103 or interface 113” Col 6 line 16-40 “Interface 113 can be configured to manage interactions between system…interface 113 can be configured to publish data received from other components of system 100… This data can be published in a publication and subscription framework (e.g., using APACHE KAFKA), through a network socket, in response to queries from other systems, or using other known methods. The data can be synthetic data, as described herein….As an additional example, interface 113 can be configured to receive data including sensitive portions from another system (e.g. in a file, a message in a publication and subscription framework, a network socket, or the like) and provide that data to dataset generator 103 or database 105.” The cited portion of the art relates generally to a system that receives data from a publication through an interface, in which the data is sourced from an entity “in a file, a message in a publication…”, then stored in a database 105. Simultaneously, the generator, 103, or predictor component generates new synthetic data from the data stored in the database 105. Finally synthetic data is then published through the interface from sources including the database 105. In order to publish synthetic data, from the database the system must be able to distinguish between sensitive synthetic data generated by the generator and sensitive non-synthetic sensitive data stored in the database. This is the role of the judge component.) 

Regarding claims 9-16
	Claims 9, 12-16 are rejected for the same reasons provided for claims 1, and 4-8
Regarding claims 17-20
	Claim 17 is rejected for the reasons set forth in the rejection of claim 1.
	Claim 18 is rejected for the reasons set forth in the rejection of claim 5 and 6.
	Claim 19 is rejected for the reasons set forth in the rejection of claim 7.
Claim 20 is rejected for the reasons set forth in the rejection of claim 8.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters/Carter. Further in view of Polykovskiy et al. “Entangled Conditional Adversarial Autoencoder for de Novo Drug Discovery” hereinafter Polykovskiy.

Claim 21
	Walters/Carter teaches claim 1
	Walters/Carter does not explicitly teach, wherein the creative data sample is a medication candidate
	However Polykovskiy, when addressing issues related to a generative machine learning model with conditional creative attributes teaches, wherein the creative data sample is a medication candidate (pg 4 Experiments ¶01 “For our experiments, we used Clean Leads molecules from the ZINC database. We performed an additional filtering to optimize the data set toward the potential drug candidates and increase the hit rate of novel drug compounds” the system described generates novel drug compounds, which corresponds to creative data samples that are medication candidates because drug discovery in the context of the art is motivated toward use in pharmacological therapies, thus medication candidates.) 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a conditional generative model for generating a creative data sample, specifically potential drug therapeutics as taught by Polykovskiy to the disclosed invention of Walters/Carter.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement an improved generative encoder model that “demonstrate[s] a significantly higher performance in the generation of novel chemical structures given complex conditions” by enforcing conditional constraints on the output data sample. (pg 1 introduction Polykovskiy)

Claim 22
	Walters/Carter/Polykovskiy teaches claim 21
	Polykovskiy teaches, wherein the group further consists of a toxicity attribute, a cost attribute, a synthesizability attribute, a permeability attribute, a solubility attribute, and a stability attribute. ( pg 5 Continuous properties “We also evaluated the performance of our models on continuous properties: lipophilicity (logP) and synthetic accessibility (SA)… The ease of synthesis (low SA) is a desirable attribute of any prospective lead, while low logP is an important property of a potential oral drug candidate.” and Table 3, the properties in the art refer to the conditional inputs provided to the autoencoder, these correspond to creative attributes because they are used to determine the mapping to the output of the model, which in this case is a novel drug. By manipulating the influence of these parameters as shown in Table 3, a different molecule is synthesized. Furthermore, Examiner notes that lipophilicity is an attribute determining solubility in fat, corresponding to a solubility attribute, while synthetic accessibility corresponds to synthesizability attribute.)

Regarding claims 23, 24
Claim 23 is rejected for the reasons set forth in the rejection of claim 21 and claim 9.
Claim 24 is rejected for the reasons set forth in the rejection of claim 22 and claim 9.

Response to Arguments
Applicant’s arguments, see Remarks with respect to 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejections of 1-20 has been withdrawn. 
Applicant does not specifically provide arguments for why the provided art does not teach the claims in their remarks. However, additional prior art has been presented that teaches the amended claims

Conclusion
Prior art
Nguyen et al. “Innovation Engines: Automated Creativity and Improved Stochastic Optimization via Deep Learning”, discusses generating new images that adhere to a class of images. The system uses Novelty Search and MAP-Elites algorithm to explicitly search for novel behaviors.
Kazakci “Digits that are not: Generating new types through deep neural nets” uses an autoencoder that is trained to extract features from MNIST is used to generate new objects from random input. The new objects are recycled through the autoencoder to create updated versions of the novel representation, until the image visually converges to a precise image.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122